Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	JP 61-195078 and JP 2009-173905 cited in the information disclosure statement of 10 December 2019 have been considered with respect to the provided English translations.
	In the information disclosure statement of 10 December 2019, applicants cited three sets of references where each set are two members of the same patent family. The sets are JP 2003-27057 and US 20030015955; JP 2006-213893 and US 20070257596 and JP 2007-510040 and US 20060284196. The US members of the families were considered with the Japanese members, which are in Japanese, have lines drawn through them as being cumulative references. Applicants are reminded that only one member of a patent family need be considered.
Drawings
The drawings were received on 10 December 2019.  These drawings are acceptable.
Allowable Subject Matter
	Claims 1-8 are allowable over the art of record.
The following is an examiner’s statement of reasons for allowance: 
There is no teaching or suggestion in the cited art of record of an alkali metal containing  garnet silicate containing as a main component a silicate of the formula Lu2CaMg2Si3O12 and which further contains less than 2000 ppm of lithium and optionally another alkali metal. While the art teaches garnet silicate containing as a main component a silicate of the formula Lu2CaMg2Si3O12, there is no teaching or suggestion in the art that this known garnet should or can contain less than 2000 ppm of lithium and optionally another alkali metal. Since the above alkali metal containing garnet silicate is novel, a phosphor having this garnet as a host and any devices or article obtaining this phosphor are also novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/23/22